Citation Nr: 0009763	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for C-5 quadriplegia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1985.

By decision in October 1988, the Board of Veterans' Appeals 
(Board) concluded that the injuries sustained by the veteran 
in April 1983 were the result of his own willful misconduct.  
In a rating decision dated January 1989, the Regional Office 
(RO) denied the veteran's claim for service connection for C-
5 quadriplegia.  It was concluded that the available evidence 
did not show any additional disabilities exclusive of the 
accident that were not the result of the veteran's willful 
misconduct.  

Recently, the veteran sought to reopen his claim for service 
connection for C-5 quadriplegia.  By rating action dated July 
1995, the RO found that the evidence submitted by the veteran 
was not new and material, and his claim for C-5 quadriplegia 
remained denied.  In a supplemental statement of the case 
issued in April 1999, the RO noted that it had found the 
additional evidence to be new and material, and that, 
further, the veteran's claim was well grounded.  
Nevertheless, the claim remained denied based on a review of 
the entire evidence of record.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran sustained injuries in a motorcycle accident in 
service.

3. During the in-service hospitalization at a private 
facility, he underwent surgery for repair of a transected 
aorta.

4. Prior to the surgery, the veteran had movement of the 
extremities; following the operation, he had C-5 
quadriplegia. 


CONCLUSION OF LAW

C-5 quadriplegia was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical evidence concerning 
the onset of his C-5 quadriplegia is sufficient to conclude 
that his claim is well grounded.  No further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107.

Factual background

The record shows that the veteran was involved in a high-
speed motorcycle accident in April 1983.  He was evaluated in 
a service department emergency room where he was found to 
have, among other injuries, a C-2 fracture with apparently no 
injury to the spinal cord.  He was transferred to a private 
facility with relative hemodynamic stability.  An examination 
at that hospital revealed that there was a right long leg 
splint.  The right lower extremity could not be examined 
because of the splint.  A neuromuscular examination showed 
that the veteran could move all extremities except the right 
lower extremity.  After initial stabilization in the 
emergency room, an emergency thoracic aortogram confirmed the 
diagnosis of traumatic transsection of the aorta just distal 
to the origin of the left subclavian artery.  

The veteran was taken to the operating room where an 
abdominal exploration was performed first.  He was then 
turned in order to perform a left lateral thoracotomy for 
repair of the transected aorta.  The operation report 
reflects that the aorta was clamped and opened, and a partial 
transection was seen, but it extended posterior.  Because of 
this, the shunt was then inserted into the left ventricle.  
Total clamp time was 27 minutes.  The post-operative 
diagnosis was fracture of C2-3; fracture of the transverse 
process.  Upon awakening following the surgery, the veteran 
was unable to move either lower extremity.  He had altered 
sensation below a T-5 level, but had normal motor function in 
his upper extremities and normal sensation.  He had a stable 
postoperative night.  However, by the next morning, his 
sensory level had ascended to approximately C5-6 and, in 
addition to no motor strength in his lower extremities, he 
now had evidence for C-6 and C-7 dysfunction.  Metrizamide CT 
scans showed a somewhat swollen cord at approximately a C-7 
to T-1 level.  No evidence of an intramedullary process was 
found.  It was postulated that this neurologic picture 
represented an anterior cord syndrome secondary to ischemia 
during the operative procedures.  Nurse's notes during the 
hospitalization indicate that the veteran was neurologically 
intact when he was initially treated.  The final diagnoses 
were flaccid paraplegia and C6-7 motor dysfunction with 
relative preservation of proprioception and posterior column 
sensation-anteriospinal cord syndrome; C2 on 3 (hangman's 
fracture); and status post repair of transected aorta.  

A Medical Evaluation Board in February 1985 revealed 
diagnoses including transverse myelopathy, chronic and 
incomplete below C5-6 level, secondary to spinal cord 
ischemia following rupture of thoracic aorta in a motorcycle 
accident with incomplete quadriplegia noticed after surgery 
and fracture of C2 vertebra with anterior dislocation of C2 
on C3.  

In a statement dated April 1996, W.D.G., M.D., a neurologist, 
related that he had reviewed the veteran's medical records 
following the motorcycle accident in 1983.  He had been asked 
whether the veteran's quadriplegia was solely the result of 
the accident, or whether there were independent, intervening 
causes.  The physician indicated that among the records 
available to him were the records of the veteran's observed 
condition at the scene of the accident; records of his 
treatment at the service department emergency room and 
treatment records from the private hospital to which he was 
taken.  Dr. G. noted that his report took into account the 
state of medicine existing at the time of the accident.  He 
stated that the veteran was observed at the scene to have 
control over his limbs and that he was neurologically intact 
when seen at the service department hospital and prior to his 
thoracic surgery at the private hospital.  The fact that his 
leg function was normal confirmed that the veteran showed no 
sign of the quadriplegic condition which he eventually 
experienced until nearly 36 hours after the accident.  The 
physician added that, by the time the thoracic surgery was 
performed, it was no longer emergent in nature.  There was no 
indication that he was actively bleeding in the emergency 
room requiring clamping the aorta to stop bleeding.  In 
addition, Dr. G. commented that the cross clamp time involved 
in the surgery was 27 minutes and that this amount of clamp 
time, or blood deprivation, was known to be more than enough 
to cause permanent damage to the spinal cord.  He noted that 
this was common medical knowledge in 1983.

Dr. G. further stated that the aortic transection, or tear, 
was a fairly common injury.  It was not at all common for 
such an injury to proceed to quadriplegia.  The cause in this 
case was the intentional clamping of the aorta causing loss 
of blood flow to the spinal cord.  It was well known prior to 
1983 that permanent damage to the spinal cord could begin to 
occur within just a few minutes after loss of blood flow.  
Based on the above, it was his opinion, within a fair degree 
of medical probability, that the process used in the thoracic 
surgery acted as an independent, intervening cause of the 
veteran's quadriplegia.  The act of clamping the aorta for 27 
minutes almost certainly led to the quadriplegia and it was 
an act for which there were certainly medical alternatives.  
He added that the procedure was not the entire cause, but was 
a significant factor which, when combined with the cause of 
the aorta transection in the first place, contributed to the 
veteran's quadriplegia.  Other available medical procedures 
which did not carry as great a risk of spinal cord damage 
should have been considered.

Following the receipt of the above statement, the RO referred 
the veteran's record to a VA physician.  He noted that severe 
and fatal hemorrhage was threatened until the aorta is 
repaired.  The surgery was performed about two days after the 
injury and should be considered an "urgent" repair, not 
emergency repair.  The treatment the veteran received was as 
indicated and further time interval would not have been 
spinal cord sparing.  The VA physician also stated that in 
these injuries and in elective thoracic aorta surgery at that 
level, there was a 30-35% incidence of paraplegia resulting.  
He commented that the opinion of Dr. G. contained several 
errors, including the fact that 27 minutes of aortic clamp 
time was easily within normal range.  He agreed that the 
onset of C-5 paraplegia after surgery meant that the 
paralysis was procedure-related rather than accident-related.  
However, without the accident, the injury requiring surgical 
repair would not have occurred.  He indicated that there was 
disagreement concerning the questions of whether the 
procedure was done emergently and if 27 minutes of clamp time 
was normal and customary.

In a statement dated January 1999, K.B.D., M.D., related that 
he was a cardiologist and had treated quite a few patients 
with trauma to the aorta.  His conclusions were based on a 
review of the medical records made at the time of the 
accident.  His statement was very similar to that of Dr. G.  
He took exception to the comments of the VA physician 
concerning the incidence of quadriplegia in such cases.  He 
did not believe that a 30-35% incidence was supportable by 
the literature at the time.  Dr. D. stated that it was his 
opinion, within a high degree of medical probability, that 
the process used in the thoracic surgery was an independent, 
intervening cause of the veteran's quadriplegia.  There was 
no indication, one way or the other, that the veteran would 
have died or become a paraplegic if the surgery was not 
performed at all.  In 1983, cases such as the veteran's were 
being treated medically, without surgery, unless the patient 
had deterioration.  He further opined that the risk of the 
complication of paraplegia for this procedure would be less 
than five percent, if properly done, even in 1983.  The 
method of clamping the aorta led to the quadriplegia and that 
procedure was one for which there certainly were medical 
alternatives.  There was nothing in the medical records that 
led him to believe that the 27 minutes of clamping time was 
necessary as an emergency matter.  Since the surgical 
intervention was not performed on an emergent basis, it 
followed that the 27 minutes of clamping was, likewise, not 
an emergency, but part of a procedure which was performed at 
a substantial time which followed the veteran's accident.  
The aortic clamping, a component of the surgical procedure 
was indeed the cause, i.e. it was the major single factor, 
the accident notwithstanding, which caused the veteran's 
quadriplegia.  The quadriplegia was a complication of the 
surgery which was not at all routine for the operation he 
had, and was primarily a consequence of the surgery.  

In March 1999, the RO then referred the veteran's claims 
folder to several VA physicians.  One physician indicated 
that the veteran's quadriplegia was probably the result of 
the aorta surgery.  The aorta surgery was a direct 
consequence of the veteran's being involved in the motorcycle 
accident, and with a finding of widened and widening of the 
thoracic aorta, the surgery certainly appeared to have been 
indicated and warranted and a direct result of the accident.  
Therefore, the quadriplegia was due to the motorcycle 
accident, part of the treatment of which was the aorta 
surgery.  

Another VA physician concluded that the veteran's C-5 
quadriplegia was secondary to his surgery for repair of a 
partial transection of his thoracic aorta.  Her reasons for 
this included the fact that hangman's fractures were 
uncommonly associated with neurologic compromise; various 
notes from the in-service hospitalization reflect that the 
veteran was moving three of his extremities at the time of 
admission (and that the fourth was splinted); a post-
operative CT scan was consistent with ischemic injury; and 
that ischemic injury to the spinal cord was not uncommon 
following repair to traumatic injuries to the thoracic aorta.  
The physician added that a recent review indicated that there 
was some evidence showing increased risk with cross clamp 
times greater than thirty minutes, with cross clamp times 
less than thirty minutes appearing protective.  

Finally, a VA vascular surgeon also furnished an opinion.  
(This was the same physician who wrote the initial VA opinion 
following the receipt of the April 1996 statement from Dr. 
G.)  The VA physician noted that the veteran had a high-speed 
deceleration injury and the surgical experts at the time 
determined that surgery was the safest course and did an 
expeditious repair which included two suture lines in the 
aorta for the placement of an interposition graft.  He did 
not think there was any question about the fact that the 
veteran's paraplegia occurred secondary to the clamped aorta, 
but it was certainly controversial that the veteran had a 
medical condition and could be watched.  He commented that 
the fact that Dr. D. did not understand the pathophysiology 
of the ruptured aorta and the consequence of sudden rupture 
clouded his opinion significantly.  

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

Some of the facts are not in dispute.  The veteran was 
involved in a motorcycle accident in service in 1983.  He was 
eventually taken to a private hospital where it was indicated 
that he had movement of his extremities.  He subsequently 
underwent a repair of a transected aorta.  Following the 
surgery, the veteran had incomplete quadriplegia.  

The question in this case is whether the veteran received the 
appropriate treatment and whether the clamping time of 27 
minutes during the in-service surgery was reasonable.  The 
veteran has provided statements from a neurologist and a 
cardiologist to support his claim.  Their opinions are 
essentially the same and that the process used during the 
course of the thoracic surgery was an intervening cause that 
resulted in quadriplegia.  It is significant to point out 
that even the VA physicians who have reviewed the record 
concur that it was the surgery that resulted in the 
quadriplegia.  The VA vascular surgeon adamantly believed 
that the veteran received proper medical care and that the 
clamping time was certainly reasonable.  In contrast, the 
private physicians who have provided statements supporting 
the veteran's claim are equally adamant in their belief that 
27 minutes of clamping time was excessive given the 
circumstances.  All the physicians have attempted to provide 
some rationale to support their opinions.  Under the benefit 
of the doubt rule embodied in 38 U.S.C.A. § 5107(b), in order 
for a claimant to prevail, there need not be a preponderance 
of the evidence in the veteran's favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Given the conflicting 
conclusions in the record, it cannot be stated that the 
weight of the evidence is against the claim.  Accordingly, 
the Board finds that the evidence is in equipoise.  
Therefore, the Board concludes that service connection is 
warranted for C-5 quadriplegia.  


ORDER

Service connection for C-5 quadriplegia is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

